Title: From Thomas Jefferson to Henry Dearborn, 31 December 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne 
                     
                     
                  
                  Considering that the important thing is to get the militia classed so that we may get at the young for a year’s service at a time, and that training may be supplied after they are called out, I think we may give up every part of the bill which respects training & arming. let us once get possession of the principle, & future Congresses will train & arm. in this way we get rid of all those enemies to the bill to whom different details would be objectionable. I send you the bill thus modified & I have thrown in a few words in the clause beginning with the words ‘The junior class shall be liable Etc in order that the law may execute itself, without waiting for any legislature. will you be so good as to communicate it to General Varnum & mr Bidwell? the sooner the better.
                                       
                            
                            Dec. 31. 05.
                        
               